  ommt                                                                 1              e 1
                                                                                              a




Towaki Komatsu                                                                    SEP 3 0 2019
802 Fairmount PL Apt. 4B
Bronx, NY 10460                                                         PRO SE OFFICE
Tel: 718-450-6951
E-mail: Towaki Komatsu@vahoo.com



September 30,2019

Hon. Frederic Block
United States District Judge
United States District Court
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     Hikind v. Ocasio-Cortez,
               No. 19-CV-3956(FB)(CLP)(E.D.N.Y.)


Dear Judge Block,

My name is Towaki Komatsu. 24 days ago,I filed a timely letter in this action that was

addressed to Magistrate Judge Cheryl Pollack pursuant to FRCP Rule 24 to request to be granted

the ability to intervene in it against the defendant. However,I have not received a response from

this Court as to whether my application has been granted or denied. What follows is a quote that

corresponds to one ofthe terms that exist within Canon 3 that appears within a report that was

last revised on 3/12/19, is entitled "Code ofConduct for United States Judges",and is available

from the web site ofthe United States Courts at the following Internet address:

   https://www.uscourts.gov/sites/default/files/code of conduct for united states judges effe
   ctive march 12 2019.pdf

   Quote:

   "A judge should dispose promptly ofthe business ofthe court."

The following is another quote from that report:

   "The Canons are rules ofreason. They should be applied consistently with constitutional
   requirements, statutes, other court rules and decisional law, and in the context of all relevant


                                           Page 1 of8
   circumstances."

It appears perfectly clear that this Court has not complied with its legal duty to promptly dispose

ofits business in regards to the motion to intervene that 1 filed in this action 24 days ago.


Additionally, an entry appears on the docket for this action that corresponds to docket number 18

and the date of9/16/19. According to that docket entry, an affidavit was filed in this action by

the defendant's attomey in which she alleged that she caused a letter to have been mailed to me

by that date. 1 have substantial reason to believe that the affidavit that was filed in this action by

her contained materially false claims about the date ofthat mailing in violation ofFRCP Rule 11

that warrants the issuance of sanctions by this Court against that attomey. It was not until

9/25/19 that 1 received the letter dated 9/13/19 in the mail that defendant's attomey claimed to

this Court had been mailed by 9/16/19. On the same date that 1 received that letter in the mail,1

received two other letters in the mail that were delivered to that same address by regular mail

delivery by the United States Postal Service. Those two other pieces of mail that were then

delivered to me were sent to me on 9/19/19 and 9/20/19. Also, one ofthose two pieces of mail

was sent to me firom a location in Brooklyn. The office address for defendant's attomey is

located in Manhattan. This significance ofthis point is quite obvious. It logically stands to reason

that if defendant's attomey in this action was truthful instead of deceitful to this Court about

having caused a letter to have been mailed to me by 9/16/19,then that letter would have been

delivered to me before the other two pieces of mail that 1 received on 9/25/19 fi*om the U.S.

Postal Service, especially since one ofthose pieces of mail was likely mailed jfrom a location that

was further away fi"om where 1 reside than the office located in Manhattan ofdefendant's

attomey. It is also worthwhile to point out that the U.S. Postal Service electronically scans the

front of all letters that are given to it for delivery. Due to that, a date and time is recorded when



                                             Page 2 of8
such scans occur. The following are pertinent questions that this Court should promptly ask

defendant's attorney in light ofthese pertinent facts:

    • Would she like me to ask the U.S. Postal Service to check its records independently to

        provide me the date and time when it electronically scanned the front ofthe envelope

        that contained the letter that she caused to be mailed to me to allow this Court to

        reasonably conclude that she lied to this Court?

    • Would she like me to ask the U.S. Postal Service to conduct an investigation to

        determine whether the postal imprint shown on the front ofthe envelope that contained

        the letter that she caused to be mailed to me was illegally backdated in violation of

        applicable law?


In the event that this Court decides not to grant the letter motion that I filed in this action to

enable me to intervene in it pursuant to FRCP Rule 24,1 request that this Court alternatively

allow me to appear as an amicus curiae in this action. The following is a pertinent excerpt from

CITIZENS AGAIST CAS. GAM.. ERIE CTY. v. Kemvthorne.471 F. Sudd. 2d 295(W.D.N.Y.

2007)that clearly articulates the legal standards that correspond to determinations made by

district courts located in the Second Circuit as to whether to grant or deny applications to appear

as an amicus curiae:

   "A district court has broad discretion to grant or deny an appearance as amicus curiae in a
   given case. United States v. Ahmed, 788 F.Supp. 196. 198 n. 1 ('S.D.N.Y.1992). affd, 980
   F.2d 161 (2d Cir. 1992)."'The usual rationale for amicus curiae submissions is that they are
   of aid to the court and offer insights not available from the parties." Onondaea Indian Nation
    V. State ofNew York 97>CV-445.1997 U.S. Dist. LEXIS 9168 at *7(N.D.N.Y. June 25.
    1997)(quoting United States v. El-Gabrownv. 844 F.Sudp. 955.957 n. 1 (S.D.N.Y.1994)).
    Judge Posner concisely described the circumstances under which an amicus briefis desirable
    in Ryan v. Commodity Futures Trading Comm'n:

    An amicus brief should normally be allowed when a party is not represented competently or
    is not represented at all, when the amicus has an interest in some other case that may be



                                              Page 3 of8
   affected by the decision in the present case(though not enough affected to entitle
   the amicus to intervene and become a party in the present case), or when the amicus has
   unique information or perspective that can help the court beyond the help that the lawyers for
   the parties are able to provide. Otherwise,leave to file an amicus curiae briefshould be
   denied.

   125 F.3d 1062,1063(7th Cir.1997)(citations omitted).

   Amicus participation goes beyond its proper role ifthe submission is used to present wholly
   new issues not raised by the parties. Onondasa Indian Nation, 1997 U.S. Dist. LEXIS 9168
   at *8-9(quoting Concerned Area Residents for the Env't v. Southview Farm, 834 F.Supp.
   1410.1413(W.D.N.Y.1993)): Wiseins Bros., Inc. v. Department ofEnerev, 667 F.2d 77,83
   ('Em.App.1981)(absent exceptional circumstances, amicus curiae cannot implicate issues not
   presented by the parties). Furthermore,"an amicus curiae is not a party and has no control
   over the litigation and no right to institute any proceedings in it, nor can it file any pleadings
   or motions in the case." NGVGamins, Ltd v. Upstream Point Molate, LLC, 355 F.Supp.2d
   1061.1068(N.D.Cal. 2005)(citing United States v. Michigan, 940 F.2d 143.163-4(6th
   Cir.1991))."



What follows is a key quote that is attributable to United States District Judge Richard Berman

and is from a news article that is entitled "'Robbed of Our Day in Court': Accusers Rip 'Coward*

Jeffrey Epstein in Court Hearing Tuesday" and was written by ajournalist named Kevin McCoy.

USA Today published that news article on 8/27/19 in relation to a court hearing that was

conducted by Judge Berman on that date in Manhattan in relation to Jeffrey Epstein:

   Quote Attributable to Judge Berman:

   ""A few may differ on this, but public hearings are exactly whatjudges do. Hearings promote
   transparency and they provide the court with insights and information which the court may
   not otherwise be aware of," said the judge."

The news article that I just discussed is available on the Internet at the following address:

   https://www.usatoday.eom/storv/news/2019/08/27/ieffrev-epstein-accusers-in-manhattan-
   courtroon/2123607001/


On a related note,this action clearly is about political speech. The following is a pertinent

excerpt from Skelos v. Paterson, 25 Misc. 3d 347. 884 N.Y.S.2d 812(Sup. Ct. 2009)that

incorporates a U.S. Supreme Court decision to confirm that First Amendment rights are



                                            Page 4 of8
irreparably harmed by being deprived of opportunities to engage in political speech even for

minimal periods oftime:

   "Because the timing of political speech is so important, it is irreparable harm to be deprived
   offreedom of political speech for even a minimal period oftime (Elrod v Burns. 427 US 347
   [1976])."

That same conclusion was reached in Kessler v. City ofCharlottesville. Civil Action No. 3:

17CVQ0056(W.D. Va. Aug. 11.2017)that was case in which the ACLU defended the First

Amendment rights ofa racist. The following is a pertinent excerpt from that case that also

incorporated Elrod v Burns for the same purpose:

   ""As to irreparable injury, it is well established that '[t]he loss ofFirst Amendment freedoms,
   for even minimal periods oftime, unquestionably constitutes irreparable injury.'")
   (quoting Elrod v. Bums,427 U.S. 347,373(1976)(plurality opinion))."


It is entirely evident that I seek to have this Court to grant me a public hearing in Hikind v.

Ocasio-Cortez in accordance with FRCP Rule 24, CITIZENS AGAIST CAS. GAM., ERIE CTY. v.

Kemothome,471 F. Supp. 2d 295(W.D.N.Y.2007). Judge Berman's remark that I presented

above, and my First Amendment and Fourteenth Amendment due process rights to engage in

political speech in this action largely for the following valid purposes:

   • To provide this Court relevant insights that aren't available from the parties and their

       attomeys.

   •    To establish that I have an interest in another case that may be affected by the decision in

       this action(though that interest may not be sufficient to entitle me to intervene and

        become a party in this action)

   • To establish that I have unique information and perspectives that can help this Court

        beyond the help that the lawyers for the parties are able to provide.

   • To assert genuine interests that I have that relate to the transactions that are the subject of


                                             Page 5 of8
       this action.


   • To establish that I am so situated that without intervention, disposition ofthis action may,

       as a practical matter,impair or impede my ability to protect my interests. This is due

       mainly because any decision that this Court issues in this action may be relied upon as a

       precedent by otherjudges in other cases.

   • To establish that my interests are not adequately represented by other parties.

   • To establish that I have claims that share common questions oflaw and fact with this

       action.



In the event that this Court grants me the ability to intervene in this action pursuant to FRCP

Rule 24 or appear in it as an amicus curiae, it cannot be credibly claimed that this Court's

decision to do so will delay or prejudice the adjudication ofthe rights ofthis action's parties.


Briefly returning to my earlier discussion about the fact that I haven't received a response from

this Court about the letter motion to intervene that I filed in this action 24 days ago,the

following is a pertinent excerpt from the landmark U.S. Supreme Court decision of Goldbers v.

Kelly. 397 U.S. 254.90 S. Ct. 1011.25 L.Ed. 2d 287(1970)that addressed fimdamental due

process rights:

   • "The opportunity to be heard must be tailored to the capacities and circumstances of
       those who are to be heard."


   • "The fimdamental requisite of due process oflaw is the opportunity to be heard." Grannis
     V. Ordean.234 U.S. 385. 394(1914T The hearing must be "at a meaningful time and in a
     meaningful manner." Armstrons v. Manzo. 380 U.S. 545.552(1965).


According to Goldbers v. Kelly, this Court has not acted in accordance with my constitutional

due process rights with respect to the motion to intervene that I filed in this action 24 days ago.



                                            Page 6 of8
As I conclude this letter, this Court should be mindfiil about what was and wasn't discussed

during a public hearing that a subcommittee ofthe U.S. House of Representatives' Judiciary

Committee conducted on 9/26/19 about the federal courts in America. The video recording that

was recorded ofthat hearing is available on the Intemet at the following address:

   https://www.youtube.com/watch7time continue=5&v=XcnuNtkv6gk

Additional information about that hearing that includes the names ofthose who testified during it

is available on the Intemet at the following address:

   https://iudiciarv.house.gov/iegislation/hearings/federal-iudiciarv-21st-centurv-ensuring-
    public-s-right-access-courts


The video recording ofthat public hearing confirms that no ordinary member ofthe general

public testified during that hearing and there is no information that indicates that such ordinary

members ofthe public were invited or otherwise granted an opportunity to testify in that hearing

in spite ofthe fact that a large number of pro se litigants commence litigation in federal courts in

the U.S. That video recording also confirms that though discussions were held during that

hearing that concerned a)having the public granted access to legal proceedings in federal courts,

b)having cameras in the courtrooms offederal courts, c)having audio recordings recorded of

legal proceedings in federal courts, and d)sealed legal filings, no discussion about public

participation in legal proceedings in federal courts as an intervenor or amicus curiae about

matters that befit the public's interest occurred during that hearing. In short,the fact that those

who arranged and otherwise conducted that hearing didn't have the presence of mind to have a

discussion about that last issue during that hearing shouldn't lead this Court to believe that such

public participation is not important because the opposite is true instead. As Donald Trump and




                                             Page 7 of8
Bill de Blasio have confirmed, when the public is complacent about critical matters by not voting

and otherwise having their opinions heard,the following occurs:

   • Truly awful people get elected and quite possibly by stealing elections.

   • Too much money is put and otherwise kept in the wrong hands partly as a result of

       grandstanding politicians badly neglecting their day job in politics while conducting

       publicity stunts across the country for months by entering political races in which

       hindsight confirms they had no realistic opportunity to reach even 2% in voter polls.

   • Government officials implement terrible policies at the public's expense.


In the event that this Court needs clarification about anything that I have discussed in this letter,I

respectfully request a conference with this Court for that purpose.



Thank you for your time and consideration.


Regards,


Towaki Komatsu




                                             Page 8 of8
